Filing FRSA SOPRA DSA 2oB8ORSOII BNRS 04/18/21, Page 1 of 90 PagelD 336

IN THE CIRCUIT COURT, FOURTH
JUDICIAL CIRCUIT IN AND FOR
DUVAL COUNTY, FLORIDA
CASE NO.: 16-2018-CA-5686
DIVISION:  CV-G

BARBARA ANN LAND, Individually, and as

Personal Representative of the Estate of

BLANE S. LAND, Deceased, and

H.C. LAND, Individually,

Plainiiffs,

VS.

TIMOTHY JAMES and

SHERIFF MIKE WILLIAMS, in his official

Capacity as Sheriff of the Jacksonville

Sheriff's Office and the Consolidated

City of Jacksonville, Florida,

Defendants.
/

SECOND AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Plaintiff, BARBARA ANN LAND, individually, and as Personal Representative
of the Estate of BLANE S. LAND, Deceased, by and through undersigned counsel,
tile this, their Second Amended Complaint for Damages and Demand for Jury
Trial against the Defendants, TIMOTHY JAMES (hereinafter referred to. as
“Defendant, OFFICER JAMES"), SHERIFF MIKE WILLIAMS and CITY OF
JACKSONVILLE {hereinafter referred to as “Defendant, COJ"), and state as

follows:

ACCEPTED: DUVAL COUNTY, JODY PHILLIPS, CLERK, 04/02/2021 01:56:31 PM
Case 3:21-cv-00389-BJD-JRK Document3 Filed 04/13/21 Page 2 of 30 PagelD 337

FOUNDATIONAL ALLEGATIONS

1. This is an action for damages in excess of $30,000, exclusive of
atiorneys’ fees, interest and costs, and Plaintiffs hereby demand a trial by jury. To
file the instant Complaint, undersigned counsel is being required by order of the
Supreme Court of Florida to contemporaneously complete a “Civil Coversheet”
with a dollar figure as an estinated amount of claim for data collection and
clerical processing purposes only. The full monetary value of the damages
suffered by Plaintiffs are yet fo be determined and will be decided in a verdict by
the jury that judges the facts of this action in compliance with Article I, Section 22,
Florida Constitution.

2. The incident giving rise to this Complaint as described herein below
occurred in Jacksonville, Duval County, Florida.

3. Ai all times material hereto, Plaintiff, BARBARA ANN LAND, was the
natural parent of BLANE S. LAND, deceased. Letters of Administration appointing
Barbara Ann Land as Personal Representative of the Estate of BLANE S. LAND,
deceased, are attached hereto as Exhibit “A”. Same were filed in Escambia
County, Florida, which is Mrs. Land's place of residence.

4, At all times material hereto, Plaintiff, BLANE S. LAND, deceased,
resided in Pensacola, Escambia County, Florida continually for the last seven (7)
years, providing daily assistance to his parents.

5. At the time of the incident alleged herein, Plaintiff, BLANE S. LAND,

deceased, was in Jacksonville, Duval County, Florida for business purposes.
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 3 of 30 PagelD 338

6. At all times material herein, Defendant, OFFICER JAMES, was a
Jacksonville Sheriff's Office (hereinafter referred to as “ISO") employee and, by
extension, was an employee of Defendant, COJ, and he was a resident of
Jacksonville, Duval County, Florida.

7. At all times material herein, Defendant, SHERIFF MIKE WILLIAMS
(hereinafter referred to as "SHERIFF WILLIAMS") serves in his official capacity as
Sheriff at Jacksonville Sheriff's Office (hereinafter referred to as "JSO") for the
Consolidated City of Jacksonville, Florida. JSO is a municipal police department
in Jacksonville, Duval County, Florida. SHERIFF WILLIAMS is sued herein in his official
capacity as Sheriff of SO and is sui juris.

8. Defendant, COJ, is a governmental entity and division of the
governmeni of the State of Florida with its principal place of business at 501 East
Bay Street, Jacksonville, Florida 32254.

9. On or about May 10, 2017 at or around 9:45 p.m., BLANE S. LAND was
walking across University Boulevard east of its intersection with Philips Highway in

Jacksonville, Duval County, Florida.

10. At said time and place, Defendant, OFFICER JAMES, was employed
by Defendant, COJ, and was acting within the course and scope of his
employment as an officer with Defendant, COJ.

1]. At said time and place, Defendant, OFFICER JAMES, was operating
a marked JSO motor vehicle owned by Defendant, COJ, within the course and

scope of his employment with Defendant, COJ.
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 4 of 30 PagelD 339

12. At said time and place, and upon information and belief, OFFICER
JAMES, was operating his vehicle under fhe color of law.

13. At said time and place, Defendant, OFFICER JAMES, negligently
struck and killed BLANE S$. LAND, a pedestrian, with the vehicle he was operating.

14. Upon information and belief, and additionally and/or alternatively,
as a result of his personal actions, inactions and/or omissions, in connection with
the operation of his vehicle, Defendant, OFFICER JAMES, acted in bad faith or
with malicious purpose or in a manner exhibiting wanton and willful disregard of
human rights, safety, or property of BLANE LAND.

15. | Venue is proper in this county since the cause of action described
herein arose here and the named Defendants reside in and are located in said
counily.

16. Plaintiff has performed all conditions precedent prior to bringing this
action as to each Defendant, including, but not limited to the conditions set forth
in Section 768.28(6), Florida Statutes (attached hereto as Exhibif “B"), same have
been waived, and/or Plaintiffs allege herein that Defendants should be equitably
estopped from raising any defenses relating to Plaintiffs’ strict compliance with
same.

17. Plaintiff, BARBARA ANN LAND, was the parent of BLANE S. LAND,

deceased.
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 5 of 30 PagelD 340

18. Thesole potential beneficiary of any recovery for wrongful death and
her relationship to Plaintiff, BLANE S$. LAND, deceased, is BARBARA ANN LAND, his
biological mother.

19. Plaintiff, BARBARA ANN LAND, as putative Personal Representative of
the Estate of BLANE S. LAND, deceased, is entitled and empowered by the Florida
Wrongful Death Act to recover for his parents as the sole statutory survivors and
beneficiaries, and his estate, all the damages allowed pursuant to its provisions.

20. Blane left behind his parents Barbara Ann Land and H.C. Land (now
deceased, as well) of Pensacola; three sisters, Barbara Land Smith of Pensacola,
Sheri Land Isgrigg of Clarksville, Indiana, and Stacy Land of Atlanta; four nephews,
two nieces, a great nephew, and a loving extended family.

FACTUAL ALLEGATIONS

21. Onorabout May 10, 2017, at approximately 9:45 p.m., Officer James
was responding to a robbery in marked patrol car at a high rate of speed. At said
time and place, he was not using ail of the emergency equipment that was
required to be activated on his vehicle.

22. On May 10, 2017, at approximately 9:45 p.m., BLANE S. LAND, a
pedestrian was crossing the street when Defendant, OFFICER JAMES, ran him over
while travelling at a high rate of speed and made no attempt to brake or stop
before the impaci.

23. Immediately after the incident, Defendants falsely presented the

facts of this matter fo indicate that BLANE S. LAND suddenly approached from
Case 3:21-cv-00389-BJD-JRK Document3 Filed 04/13/21 Page 6 of 30 PagelD 341

Defendant, OFFICER JAMES’ right hand side, when in fact he walked across his

vehicle fully and completely at a relatively low rate of speed before being

impacted by the COJ/JSO vehicle.

24,

the scene,

During a press conference initiated by Jacksonville Sheriff's Office on

Defendant, COJ employees Chis Butler and Scott Dinghy made

several statements, as summarized below, which do not appear remotely

verifiable:

aq.

That a Jacksonville Fire and Rescue vehicle was “just ahead” of
Officer James as it traveled eastbound on University Boulevard. Said
vehicle allegedly had its emergency lights and sirens on;

That a genileman “ran from the business,” identified as a Burger King,
direcily in front of the Jacksonville Fire and Rescue vehicle;

That said gentleman went “in front of the [Jacksonville] Fire and
Rescue vehicle;”

That said gentleman “stopped in the center lane:”

That the Jacksonville Fire and Rescue vehicle had jo sound ils air
horn;

That as soon as the Jacksonville Fire and Rescue vehicle passed said
gentleman, that he “darted back across” towards ithe roadway and
was subsequenily struck by Officer James;

That said gentleman referenced in subparts “a" through “f’ was

BLANE S. LAND;
Case 3:21-cv-00389-BJD-JRK Document3 Filed 04/13/21 Page 7 of 30 PagelD 342

h. Mr. Butler indicated he “didn't know” and “wouldn't rule out” a
suicide attempt:

i. Mr. Buiter indicated BLANE S. LAND “may appear to be homeless;”
and

j. Mr. Butler indicated that Officer James was driving the speed limit.

25. Each and every statement and/or allegation hereinabove in
Paragraph 23 hereinabove above is false, has never been reiracted, can be
disproven by video from the scene and eyewiiness statements, and is evidence
of Defendant, OFFICER JAMES’, personal actions, inactions and/or omissions, in
connection with the operation of his vehicle, wherein he acted in bad faith or
with malicious purpose or in a manner exhibiting wanton and willful disregard of
human rights, safety, or property of BLANE LAND.

26. Defendant, COJ, publicly disclosed that the victim might have been
a suicidal subject, and further indicated personnel from JFRD Rescue 21 stated
the same individual who was the victim had walked out in front of them and that
their vehicle had barely missed him. This is also malicious untruth.

27. Defendant, COJ's, statements and Defendant, OFFICER JAMES’,
statemenis, were made with malicious purpose or in a manner exhibiting wanton
and willful disregard of human rights, safety, or property of Blane Land. The
statements made during the press conference were published to the YouTube

page solely managed by the Defendant, COJ. No retraction has been issued fo
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 8 of 30 PagelD 343

these falsehoods, even after the receipt and review of the relevant surveillance
footage.

28. Media asked Defendant, COJ, and Jacksonville Sheriff's Office
representatives Chis Butler and Scott Dinghy about the speed of Defendant,
OFFICER JAMES’, vehicle at the point of impact and Mr. Butler indicated that the
speed was noi yet determined and “there are (sic) equipment on all vehicles”
and “they will be able to get that information.” Witnesses have indicated, “the
cop then hit his brakes [after he struck Land] and fumed around,” indicating
Defendant, OFFICER JAMES, failed to keep a lookout, was distracted, and failed
to even apply his brakes before hitting Blane Land and otherwise at all material
times hereto.

29. Even by admission of Defendant, COJ, the street lights provide
lighting, the roadway is straight at this point, and motorists have an open view of
the roadway and surrounding area.

30. BLANE S$. LAND was 6 feet and 3 inches in height and weighed 310
Ibs.

31. On May II, 2017, Sheriff Mike Williams, on behalf of the City of
Jacksonville/Jacksonville Sheriff's Office, confirmed in a written correspondence
to the family of Blane Land that the incident involving the death of Mr. Land was

being investigated.
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 9 of 30 PagelD 344

32. On May 11, 2017, the State Atiorney's Office echoed Sheriff Williams’
statements to Blane Land’s family in a written correspondence that the incident
was being investigated.

33. Plaintiff's counsel put City of Jacksonville/Jacksonville Sheriff's Office
on written noiice of its representation of the Estate of Land for the purposes of a
future claim on or about June 13, 2017 and in the same correspondence
requested records from the Defendant, COJ, pertaining to Defendant, OFFICER
JAMES’, history and any history of similar incidents.

34. After sending its request, Plaintiffs’ counsel received an email
confirmation from the Jacksonville Sheriff's Office on June 15, 2017 stating, “You
will be contacted about the availability and/or provided with copies of the
records in question.”

35. Neither Plaintiffs nor Plaintiffs’ counsel ever received a phone call, a
single record or any itemization despite specific reports to the contrary relayed
by the Jacksonville Sheriff's Office.

36. Ms. Agnes Carswell is in charge of public records for Jacksonville
Sheriff's Office.

37. Ms. Agnes Carswell does not appear on the Florida Bar's website as
licensed to practice law in Florida.

38. Ms. Agnes Carswell describes herself as: "Public Records Manager -
Office of Sheriff, Mike Williams. A Florida Certified Public Records Manager whose

daily responsibilities include executing the daily operations of the management
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 10 of 30 PagelD 345

of public records for the Jacksonville Sheriff's Office. | ensure compliance with
federal and state laws, statutes, rules and regulations related to public records
management, record retention, and the dissemination of records for: The City of
Jacksonville's Office of General Counsel, The Fourth Circuit State Attorney’s Office,
The Fourth Circuit Public Defenders Office, Fourth Circuit Attorneys, and the
Jacksonville's Sheriff's Office. | manage and educate a staff of 20 Jacksonville
(sic) Sheriff Office Public Records employees on how to respond fo public records
requests using the Florida Statute 1 9 for Public Records." (emphasis added). See
hitps://www.linkedin.com/in/iohnnettacarswell/.

39. Ms. Carswell was involved in the records response process in relation
to the matter pursuant to several subsequent emails between Plaintiff's counsel
and Andrea Smith, another employee of the City of Jacksonville.

40. On July 17, 2017 Plaintiff's counsel received an email from the
Records Center for the City of Jacksonville/Jacksonville Sheriff's office stating:

“Documents regarding the Estate of Blane Land;
Date of Loss: 05/10/2017[:] The cost to pull these records
is as follows: 9-1-1 Comm Center Search/Process Fee:
$287.25[:;] Accredifation Fee: $90.09[;] Infernal Affairs
Search/Process Fee: $313,646.07[;} ISM Tech Fee:
$71.46 [;] Patrol/investigations Search/Process Fee:
$259.08[;] and Public Records Unit Search/Process Fee:

$333.96."

10
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 11 of 30 PagelD 346

Al. Theresponse from the City of Jacksonville/Jacksonville Sheriff's Office
asserted a non-itemized total for the documents in response to Plaintiffs’ counsel's
request to total $314,687.91. Same also exhibited malicious purpose or in a
manner exhibiting wanton and willful disregard of human rights, safety, or
property of Blane Land.

42. The response received by Plaintiffs’ counsel was punitive in nature,
grossly miscalculated, and/or fraudulent, and was sent by the City of Jacksonville
with the knowledge that Plaintiffs’ counsel was investigating a potential civil claim
but needed full access to responsive documentation and information to be able
to do so.

43. After the media was debriefed, Plaintiffs’ counsel received a copy of
an itemization of the $314,687.91 invoice. Stated alternatively, the Jacksonville
Sheriff's Office presented the media with a letter personally addressed to Plainiiffs'
counsel before it was ever presented to Plaintiffs’ counsel.

44. Additionally, the Jacksonville Sheriff's Office has provided records
related fo this matier to the media and yet it refuses to provide those same
records to victims.

A5. On July 18, 2017, the City of Jacksonville provided an itemized
accounting of the cost of disclosing the entirety of documentation that was

responsive to Plaintiffs’ counsel’s June 13, 2017 request.

17
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 12 of 30 PagelD 347

46. In response, Plaintiffs’ counsel mailed the City of Jacksonville a letter
of the subparts of the itemization it was ordering along with a check for those
subparts totaling $1,456.74 (attached hereto as Exhibif “C").

47. According to the medical examiner on fhe scene, BLANE S. LAND,
sustained a broken skull, broken legs and his abdomen was “eviscerated.” Mr.
Land's internal organs were visibly outside of his body as a direct result of the force
and speed of the crash. His mother has sustained extensive losses, losing not only
her caretaker and son, but having had to endure compounded pain and
suffering as a result of Defendant, COJ's, and Defendant, OFFICER JAMES’, un-
retracted and purposeful! unitruths.

OFFICER JAMES’ CONSISTENT PATTEN OF MISCONDUCT

48. Officer James was hired by the Jacksonville Sheriff's Office on or
about January 27, 2014.

49, In the past several years, Officer James has been involved in multiple
motor vehicle collisions and other vehicle-related incidents, including the
following:

a. A chargeable but sustained incident in which his vehicle ran into a
tree on or about August 22, 2014;
b. An incident in which he wrecked his vehicle by purportedly hitting a

deer on or about September 10, 2014;

12
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 13 of 30 PagelD 348

SO.

. An incident in which he was off-duty in his patrol vehicle and was

captured failing to stop at a red light by a traffic camera, amongst

other violations on or about September 9, 2015;

. seemingly failing to report damages to the undercariage of his

patrol vehicle, which was later noted by quick service on or about

September 25, 2015, allegedly from “bottoming out” a month earlier:

. Achargeable traffic crash on or about December 15, 2015, for which

he received counseling and training;
A chargeable crash info a pedestrian vehicle on or about February

23, 2016, for which he was seemingly cleared;

. An incident in which he claimed his patrol car was burglarized on or

about November 2, 20146 wherein someone purportedly stole his
service handgun from the inside of his patrol vehicle (the following
day, a bysiander/witness found a service handgun with an eniire
loaded magazine and one round in the chamber and an entire
holster lying on the road on the on-ramp of I-95 and Old St. Augustine

Road and returned it to Jacksonville Sheriff's Office}; and

. The incident which is the subject of Plaintifis' Second Amended

Complaint, which occurred on or about May 10, 2017.

Officer James repeatedly utilized social media to post about his work

activities and thoughts on policing, including the following postings from January

2016 through March 2016, all of which eventually resulted in a citation for “failure

13
Case 3:21-cv-00389-BJD-JRK Document3 Filed 04/13/21 Page 14 of 30 PagelD 349

to conform to work standards” and a directive from Undersheriff lvey to “not use
police powers nor wear the police uniform.”

a. Officer James posted, “It’s a BELEO kinda night. Someone just learned
a hard lesson about not showing your ass in Jacksonville. 3 fetonies,
2 misdemeanors and an ass whoopin to boot. Lol. | love my job.”

b. Officer James posted, “Yep. If’s that kinda night already. Someone's
getting a size 13 boot to the ass tonighi. | can feel it.”

c. Officer James posied, “JSO dirty deeds done dirt cheap.”

d. Officer James posted, “...if you ask me ‘canl go this way,’ I'm going
to drag your ass out of your car through your window and monkey
stomp you. #realtalk.”

e. Officer James posted, ”...be polite, be professional and have a plan
to kill everyone you meet...”

f. Officer James posted, “Not in a good mood. Everyone might want to
watch what they do or say around me. About to go off like a
grenade!” with a skull attached.

g. Officer James posted, “sitting in the ghetto making that off duty
dollar.”

h. Officer James posted, “...Feeling like ripping someone's head off.
Luckily for the general public, I'm going to the gym to damage
myself. There are literally millions of people to fuck with. Right now,

I'm the one you might want to bypass. Pure fucking Viking right now.”

14
Case 3:21-cv-00389-BJD-JRK Document3 Filed 04/13/21 Page 15 of 30 PagelD 350

i. Otficer James posted, “Its that kinda night with this kinda mood.
Feeling my inner Barbarian fearing its way out. Don't push your luck
tonight, cuz I’m about to snap.”

j. Officer James posted a photo of himself with an AR-15 in one hand
and bottle of liquor in the other hand.

Sl. Officer James went “hands-on” with an arrested individual after
allegedly being kicked and spat on in the sally port of the Pre-Trial Detention
Center on or about April 2, 2015.

92. Officer James was cited for “failure to conform fo work standards,”
which was sustained and resulted in counselling.

53. Officer James was previously disciplined for maintaining a non-
platonic relationship with a JSO recruit against office policy.

54. While off-duty, Officer James attended a Pearl Jam concert in April
2016 and threw another person to ground repeatedly.

55. On orabout April 26, 2017. Officer James was involved in an incident
with a patient at Shands Hospital, where he allegedly spit at and tackled Daniel
Nyman.

26. Officer James thereafter beat a handcuffed teenager, Elias
Campos, about the face, knocking teeth loose, chipping teeth and leaving
permanent scaring on his face on June 10, 2017. James’ superior officer, JSO

sergeant Howell, observed and reported James for administering fist blows to Elias

15
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 16 of 30 PagelD 351

Campos. Howell indicated he could see James’ arm coming up and down
beiween four (4) and six (6) times in a beating motion.
COUNT I: VIOLATION OF SECTION 119, FLA. STAT.
(ESTATE OF BLANE LAND AND BARBARA ANN LAND v. CITY OF
JACKSONVILLE)
Plaintiffs re-allege Paragraphs 1 through 56 as if set forth fully herein and
further alleges:
5/7. At the time of filing Plaintiffs have complied with Section 119.12(b),
Fla. Stat.
58. Plaintiffs’ public records request to Defendant, COJ, as referenced
herein was not made for any improper purpose, or to cause a viclation of this
Section, or for any frivolous purpose.
59. Plaintiffs’ public records request to Defendant, COJ, as referenced
herein was the only legitimate means by which to investigate the incident that
led to Blane Land's death, to investigate Officer Timothy James repeated and
consistent abuses while on the job and his continued employment by the City of
Jacksonville/Jacksonville Sheriff's Office despite the clear danger that he posed
to the citizens he was sworn to protect, fo investigate the Jacksonville Sheriff's
Office’s role in the handling similar incidents and handling of and continued
employment of other similar “problem officers,” and eventually to put Defendant,

COJ, on full notice of the entirety of those claims such that they could have a

meaningful opportunity to investigate those claims fully.

16
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 17 of 30 PagelD 352

60. Asaresult of its $374,687.91 non-ltemized invoice dated July 17, 2017,
in response to Plaintiffs’ counsel’s June 13, 2017 public records request,
Defendant, CITY OF JACKSONVILLE, violated Section 119.12, Fla. Stat.

61. Asa resuli of its July 18, 2017 itemized calculation that still estimated
only one portion of the responsive documentation to Plaintiffs’ counsel's public
records request to cost $312,682.30, Defendant, COJ, violated Section 119.12, Fla.
Stat.

62. While the original estimate for the responsive documents was
reduced into an itemization, including one category that totaled roughly $2,000
less than the original non-itemized total, Defendant, COJ, only defended its
valuation by siating that even reviewing the responsive documentation for
redaction would take a “very rough estimate” of 6,667 hours.

63. The actions alleged hereinabove were either or both an unlawful
refusal to permit a public record to be inspected or copied.

64. Additionally, Section 119.01 (2) (a), Fla. Stat. states that “[a]utomation
of public records must not erode the right of access to those records. As each
agency increases iis use of and dependence on electronic recordkeeping, each
agency must provide reasonable public access to records electronically
maintained...”

65. On August 1, 2017, in a written response to Plaintiffs’ counsel's
notification that the eniirety of the records that it had both requested and paid

for already had still not been fully or correctly disclosed and released, Ms. Andrea

17
Case 3:21-cv-00389-BJD-JRK Document3 Filed 04/13/21 Page 18 of 30 PagelD 353

Smith of the Jacksonville Sheriff's Office stated that "[a]s a result of your June 15
request, we have discovered some deficiencies in GovQA, and are working to
improve them.”

WHEREFORE, Plaintiffs, the ESTATE OF BLANE LAND and BARBARA ANN LAND,
demand reasonable costs of enforcement, including for atiorneys’ fees as
allowed by Section 119.12, Fla. Stat., and for such other relief as this Court deems

just and proper.
COUNT II: FEDERAL SUBSTANTIVE DUE PROCESS VIOLATION
(ESTATE OF BLANE LAND AND BARBARA ANN LAND v. CITY OF
JACKSONVILLE AND TIMOTHY JAMES)

Plaintiffs re-alleges Paragraphs 1 through 56 as if set forth fully herein and
further alleges:

66. For the reasons stated herein, Defendant, OFFICER JAMES, is an
egregious example of repeated officer misconduct.

67. For the reasons stated herein, Defendant, COJ, and specifically the
Jacksonville Sheriff's Office, protected Defendant, OFFICER JAMES, as an officer
and also prevented Plaintiffs from obtaining records related to his misconduct.

68. Substantive due process viclations have been recognized under
federal law as violations of federal civil rights.

69. Persons injured by police activity which does not appear to violate a

specifically enumerated constitutional right may argue and alleged that the

conduct violates their substantive due process rights to life or liberty.

18
Case 3:21-cv-00389-BJD-JRK Document3 Filed 04/13/21 Page 19 of 30 PagelD 354

70. Where misconduci of a government actor is not covered by a more
definite provision of the Constitution, it may constitute a substantive due process
violation.

7\. In County of Sacramento v. Lewis, 523 US 833 (US 1998), the United
States Supreme Court said, “The touchstone of due process is protection of the
individual against arbitrary action of the government."

72. The Court underlined that “only the most egregious official conduct
can be said to be “arbitrary in the constitutional sense.”

73. The Court concluded that abuses of executive power which reach
that level of arbitrariness are those which “shock the conscience.”

74. The allowed misconduct of Defendant, OFFICER JAMES, “shocks the
conscience.”

75. The reckless untruths about Blane Land’s last moments “shock the
conscience.”

76. The refusal to provide records and providing his family with an
$314,687.91 invoice “shocks the conscience.”

77. Making matters worse, Defendant, COJ's, Jacksonville Sheriff's
Office’s chief of public records employee, Agnes Carswell, is a non-
lawyer. Despite that distinction, Defendant, COJ’s, Jacksonville Sheriff's Office
held her out as a lawyer and allowed her to publicly hold herself out as a lawyer.

78. The Florida Bar even issued a letter of advisement to Agnes Carswell

on October 28, 2019.

19
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 20 of 30 PagelD 355

79. As aresult, Plaintiff has incurred damages.

WHEREFORE, Plaintiffs, the ESTATE OF BLANE LAND and BARBARA ANN LAND,
demand judgment against Defendants, CITY OF JACKSONVILLE and TIMOTHY
JAMES, for compensaiory damages, costs, interest as allowed by law, and for
such oiher relief as this Court deems just and proper.

COUNT IIH: DEFENDANT TIMOTHY JAMES'S VIOLATIONS OF 42 U.S.C. 1983

Plaintiffs re-alleges Paragraphs 1 through 56 as if set forth fully herein and
further alleges:

80. This claim is brought pursuant to 42 U.S.C. §§1983 and 1988 for
violation of Plaintiffs rights under the Fourth and Fourteenth Amendments to the
United States Constitution.

81. The actions alleged above deprived DECEDENT BLANE LAND of
clearly defined, established and well-settled Constitutional rights specifically: {a}
the freedom from the use of excessive and unreasonable force; {b} the freedom
from unreasonable seizure; and {c) the freedom from deprivation of liberty
without due process of law.

82. Defendant TIMOTHY JAMES acted recklessly, maliciously, or
deliberately indifferent toward DECEDENT BLANE LAND when he deprived him of
his Constitutional rights.

83. As a direct and proximate result of the aforementioned acts and
omissions of Defendant TIMOTHY JAMES, DECEDENT BLANE LAND, suffered bodily

injury and resulting pain and suffering and an ultimate death.

20
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 21 of 30 PagelD 356

84. The losses by Plaintiffs, the ESTATE OF BLANE LAND and BARBARA ANN
LAND, are permanent or continuing in nature.

WHEREFORE, the Plaintiffs, the ESTATE OF BLANE LAND and BARBARA ANN
LAND, demand judgment for damages, including compensatory damages,
punitive damages, all costs, interest and reasonable attorney's fees provided
under the applicable law, against the Defendant, TIMOTHY JAMES, and any other
such relief this Honorable Court deems reasonable and just.

COUNT IV - DEFENDANT TIMOTHY JAMES’S VIOLATION OF 42 U.S.C. § 1983 FOR
DEPRIVATION OF MEDICAL CARE

Plaintiffs re-alleges Paragraphs 1 through 56 as if set forth fully herein and
further alleges:
85. This claim is brought pursuant to 42 U.S.C. §§1983 and 1988 for
violation of Plaintiff's rights under the Fourth and Fourteenth Amendmenis to the
United States Constitution.
86. As previously discussed, Defendant encountered Plaintiff, crashing
into him at an excessive rate of speed while traveling without sufficient warning
fo pedesirians at such a speed. As such, it was Defendant, TIMOTHY JAMES, who
put decedent in peril and he owed a duty under the law fo assist him.
87. Defendant struck the decedent so forcefully, he knocked his pants
off of him.
88. Instead of getting immediate medical treatment, Defendant sought
to alter the truthful narrative of what occurred as well as deprive the decedent of

moments or a lifetime of survival.
21
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 22 of 30 PagelD 357

WHEREFORE, the Plaintiffs, the ESTATE OF BLANE LAND and BARBARA ANN
LAND, demand judgment for damages, including compensatory damages,
punitive damages, all costs, interest and reasonable attorney’s fees provided
under the applicable law, against the Defendant, TIMOTHY JAMES, and any other
such relief this Honorable Court deems reasonable and just.

Count V_- DEFENDANT SHERIFF WILLIAMS’ VIOLATION OF 42 U.S.C. § 1983

Plaintiff adopts and re-alleges Paragraphs 1 through 56 as if set forth fully
herein and further alleges as follows:

89. This claim is brought pursuant to 42 U.S.C. §§1983 and 1988 for
violation of Plaintiff’s rights under the Fourth and Fourteenth Amendmenis to the
United States Constitution.

90. At all times material, Defendant, SHERIFF WILLIAMS, was Sheriff of JSO
and therefore the supervisor of all law enforcement personnel employed by the
City of Jacksonville.

91. Defendant, SHERIFF WILLIAMS, is a person within the meaning of 42
U.S.C. § 1983.

92. Defendant, SHERIFF WILLIAMS, is liable because of his policy and
custom of encouraging, tolerating, permitting, and ratifying a pattern of improper
conduct by law enforcement under his supervision of which he knew or

reasonably should have known.

22
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 23 of 30 PagelD 358

93. During the time leading up to this incident, and to date, many notices
of intent io sue and many lawsuits alleging breaches by JSO of people's civil
rights.

| 94. During the time leading up to this incident, and to date, Officers are
repeatedly arrested at JSO for various violations of civil rights.

95. Defendant, SHERIFF WILLIAMS, permitted, encouraged, tolerated
and ratified a pattern and practice of unjustified, unreasonable and illegal use of
force by law enforcement personnel under his tenure.

96. Defendant, SHERIFF WILLIAMS, failed to discipline or eradicate known
instances of wrongful and excessive use of force by officers under his direction
and employ.

97. Defendant, SHERIFF WILLIAMS, refused to adequately investigate

" complaints of previous incidents of wrongful and excessive use of force by officers
under his direction and employ and instead caused law enforcement personnel
to believe such conduct is permissible.

978. Defendant, SHERIFF WILLIAMS, maintained a system of review of
complaints of excessive use of force by JSO law enforcement personnel and
employees which has failed to identify the use of excessive force by those officers
and employees and subject those employees and law enforcement personnel,
who use excessive force, to discipline, close supervision or restraining to the extent

that it has become the de facto policy and custom by Defendant, SHERIFF

23
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 24 of 30 PagelD 359

WILLIAMS, to tolerate the use of excessive force by law enforcement personnel
under his direction and employ.

99. Defendant, SHERIFF WILLIAMS, maintained a failed system, leading to
the deprivation of Plaintiff, MAYRA MARTINEZ, of medical attention, as alleged
herein, by allowing officers to tell medical professionals an inaccurate,
incomplete and/or untrue description of her injuries, by failing to render any aid
for the injuries caused, by leaving her unconscious for a prolonged period of time
causing her increased injuries, by refusing medical attention and otherwise by not
allowing her to be seen by a doctor. Not only were multiple officers present for
the incidents of batter, excessive use of force, and deprivation of medical
attention as alleged herein, but the video feed was contemporaneously
accessible to all supervisory employees of JSO.

100. The foregoing acts, omissions, and systematic deficiencies exist either
because of polices and customs of Defendant, SHERIFF WILLIAMS, or the failure to
administer the policies and customs, such that officers and employees under the
employ and direction of Defendant, SHERIFF WILLIAMS, are unaware or
alternatively unconcerned with the rules and laws governing permissible use of
force and to believe that such use of force is entirely within the discretion of the
deputies and employees and that such use of force would not be honesily and
properly investigated, all with the foreseeable result that officers and employees
are more likely to use excessive force in situations where such force is not

necessary, reasonable or legal.

24
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 25 of 30 PagelD 360

101. Making matiers far worse it the sheer pattern and practice of civil
righis violations and recklessness specifically by Defendant, TIMOTHY JAMES.

102. Defendant, SHERIFF WILLIAMS, through COJ, employed an officer
despite its knowledge of his extensive history of misconduct, injury to others and
threats to the public under the color of law.

103. Additionally, SHERIFF WILLIAMS, through COJ, employed an officer
with a history of problematic operation of a moior vehicle.

104. Defendant, SHERIFF WILLIAMS, through COJ, knew or reasonably
should have known that Defendant, OFFICER JAMES', actions were substantially
certain to cause or could result in great bodily harm or death to others.

105. Asa direct and proximate result of the foregoing conduct, BLANE S.
LAND sustained injuries that resulted in his death. As a result of his death, the
Estate of BLANE S. LAND has suffered damages inciuding medical or funeral
expenses that have become a charge against the Estate or were paid by or on
behalf of the decedent.

106. Further, as a direct and proximate result of the aforementioned
conduct of Defendani, OFFICER JAMES, for which 104. Defendant, SHERIFF
WILLIAMS, is vicariously liable, and the death of Plaintiff, BLANE S. LAND,
deceased, the Estate has lost its prospective net accumulations that might have
reasonably been expected but for the wrongful death, reduced jo present
value. The Estate and survivors are also entitled to all other damages as allowed

by 768.21, Florida Statutes.

25
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 26 of 30 PagelD 361

WHEREFORE, Plaintiff, BARBARA ANN LAND, as putative Personal
Representative of the Estate of BLANE S. LAND, deceased, demands judgment
against SHERIFF MIKE WILLIAMS, in his official capacity as Sheriff of the Jacksonville
Sheriff's Office and the Consolidated City of Jacksonville, Florida, for
compensatory damages, costs, interest as allowed by law, and for such other
relief as this Court deems just and proper.

COUNT VI: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(BARBARA ANN LAND v. CITY OF JACKSONVILLE)

Plaintiff re-alleges Paragraphs 1 through 56 as if set forth fully herein and
further alleges:

107. After BLANE S. LAND was killed, Defendant, COJ, intentionally, and
with reckless indifference, publicized false facts via postings to its social media
accounts and a press conference to news media and concurrently did not
disclose - and has not disclosed - the true facts of what happened during the
subject incident. Said false story was spread by Defendants, COJ and OFFICER
JAMES, and their representatives in order to hinder prosecution or otherwise
effeciuvate any liability, discipline or charges against ifself.

108. Defendant, COJ, knew or reasonably should have known that
communicating faise information to fellow police officers or to the widespread
community would not only hinder the prosecution of the person ultimately
responsible for Plaintiff, BLANE S$. LAND's, death, but would also cause serious
emotional harm jo his family, including his mother and father, siblings and other

family and friends.
26
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 27 of 30 PagelD 362

109. Defendants, COJ and OFFICER JAMES, made said statements, which
were known to be false, in reckless disregard for the emotional harm which is
certain jo result from said actions.

110. Said actions and false statements made and disseminated to the
public by Defendants, COJ and OFFICER JAMES, were utterly intolerable in a
civilized society and were extreme and outrageous.

111. Said siatements caused the State Atiorney's Office to refuse any
investigation of the subject incident that led to BLANE S. LAND's death and
otherwise lead to widespread reporting of this as “suicide by cop,” a homeless
person being hit and other speculation and lies.

112. Said torment, untruthfulness and other extreme and outrageous
conduct by Defendants, COJ and OFFICER JAMES, caused Plaintiff, BLANE S.
LAND’s, parent and survivor, BARBARA ANN LAND, to experience extreme
emotional trauma and other emotional harms as the investigation of their son’s
death was thwarted, delayed, and otherwise whitewashed. Said emotional
trauma and damages were proximately caused by Defendants, COJ and
OFFICER JAMES.

WHEREFORE, Plaintiff, BARBARA ANN LAND, demands judgment against
Defendant, CITY OF JACKSONVILLE, for compensatory damages, cosis, interest as

allowed by law, and for such other relief as this Court deems just and proper.

27
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 28 of 30 PagelD 363

COUNT VIL_INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(BARBARA ANN LAND v. TIMOTHY JAMES)

Plaintiff re-alleges Paragraphs 1 through 56 as if set forth fully herein and
further alleges:

113. After BLANE S. LAND was killed, Defendant, OFFICER JAMES,
intentionally, and with reckless indifference, contributed to publication of false
facis via postings to Defendant, COJ's, social media accounts and a press
conference ito news media and concurrently did not disclose - and has not
disclosed - the irue facts of what happened during the subject incident. Said
false story was spread by Defendants, OFFICER JAMES and COJ, and their
representatives in order to hinder prosecution or otherwise effectuate any liability,
discipline or charges against itself.

114. Defendant, OFFICER JAMES, knew or reasonably should have known
that communicating false information to fellow police officers or to the
widespread community would not only hinder the prosecution of the person
ultimately responsible for Plaintiff, BLANE S. LAND's, death, but would also cause
serious emotional harm to his family, including his mother and father, siblings and
other family and friends.

115. Defendants, OFFICER JAMES and COJ, made said statements, which
were known to be false, in reckless disregard for the emotional harm which is

certain to result from said actions.

28
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 29 of 30 PagelD 364

116. Said actions and false statements made and disseminated to the
public by Defendants, OFFICER JAMES and COJ, were utterly intolerable in a
civilized society and were extreme and outrageous.

117. Said statements caused fhe State Attorney's Office to refuse any
investigation of the subject incident that led to BLANE S. LAND’s death and
otherwise lead to widespread reporting of this as “suicide by cop,” a homeless
person being hit and other speculation and lies.

118. Said torment, untruthfulness and other extreme and outrageous
conduct by Defendants, OFFICER JAMES and COJ, caused Plaintiff, BLANE S.
LAND's, parent and survivor, BARBARA ANN LAND, to experience extreme
emotional trauma and other emotional harms as the investigation of their son's
death was thwarted, delayed, and otherwise whitewashed. Said emotional
trauma and damages were proximately caused by Defendants, OFFICER JAMES
and COJ.

WHEREFORE, Plaintiff, BARBARA ANN LAND, demands judgment against
Defendant, TIMOTHY JAMES, for compensatory damages, costs, interest as
allowed by law, and for such other relief as this Court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a irial by jury for all issues so triable.

Dated this 315t day of March, 2021.

Law Office of Phillips & Hunt

/s/ John Phillips
JOHN M. PHILLIPS, ESQUIRE

29
Case 3:21-cv-00389-BJD-JRK Document 3 Filed 04/13/21 Page 30 of 30 PagelD 365

Florida Bar Number: 0477575
WILLIAM, K. WALKER, ESQUIRE
Florida Bar Number: 0085552
212 N. Laura Street
Jacksonville, FL 32202

(904) 444-4444

(904) 508-0683 {facsimile}
Aitomeys for Plaintiffs
johillips@floridajustice.com
william @floridajustice.com
melissa@floridajustice.com

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that a copy hereof has been furnished to Stephen J.

Powell, Esq., Office of General Counsel City of Jacksonville, 117 West Duval Street,

Suite 480, Jacksonville, FL 32202 (Attorney for Defendant JSO); by email to

spowell@coj.net ; and Paul A. Daragjati, Esq., Paul Daragjati, PLC, 5530 Beach

Bivd., Jacksonville, FL 32207 (Attorney for Defendant Timothy James) at

paul@daragjatilaw.com ; this 31st day of March, 2021.

30

Law Office of Phillips & Hunt

fs/ John Phillips

JOHN M. PHILLIPS, ESQUIRE
Florida Bar Number: 0477575
WILLIAM, K. WALKER, ESQUIRE
Florida Bar Number: 0085552
212 N. Laura Street
Jacksonville, FL 32202

(904) 444-4444

(904) 508-0683 (facsimile)
Aitorneys for Plaintiffs
jphillips@floridajustice.com
william@floridajustice.com
melissa@floridajustice.com
